COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Bumgardner


NANCY POROK
                                          MEMORANDUM OPINION *
v.          Record No. 2946-97-2              PER CURIAM
                                             MAY 19, 1998
RICHMOND MEMORIAL HOSPITAL/
 HEALTH CORPORATION OF VIRGINIA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Jeffrey R. Allen; Thorsen, Marchant & Scher,
            L.L.P., on briefs), for appellant.
            (Linda M. Ziegler; Crews & Hancock, PLC, on
            brief), for appellee.



     Nancy Porok (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove she sustained an injury by accident arising out

of and in the course of her employment on July 5, 1996.     With

respect to this issue, claimant raises numerous questions

presented, including whether the commission (1) improperly

considered medical histories in determining whether an accident

occurred, (2) failed to give appropriate weight to claimant's

testimony, and (3) erred in relying upon the testimony of

claimant's co-worker, Gloria Kenney.    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [the] burden of proving an 'injury by accident,' a

claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission ruled that claimant failed to meet her burden

of proving a compensable injury by accident.   As the basis for

its decision, the commission made the following factual findings:
               Although the claimant testified that she
          felt pain in her right leg at the time she
          was pulling on a gurney, the medical record
          and other testimony does not support this
          version of events. The history actually
          prepared by her is inconsistent with an
          injury by accident. Dr. [Edward B.] Beirne,
          [Jr.,] who treated the claimant on the same
          day of her alleged injury, noted that she had
          experienced leg discomfort for four or five
          days. Dr. [Douglas A.] Wayne, who treated
          her four days after the alleged injury,
          stated that she had suffered increasing back
          pain for one and one-half weeks. He further
          noted that the claimant's symptoms had
          developed over many episodes of lifting and
          maneuvering patients. In sum, the recorded
          medical histories do not support the finding
          of a compensable injury by accident. It is
          significant that the medical histories in
          this case, some of which were in the


                                  2
           claimant's own handwriting, were being
           presented by a nurse and not someone
           unfamiliar with the importance of an accurate
           medical history. A co-worker, [Kenney,] whom
           [claimant] allegedly told of the injury,
           testified that she did not observe [claimant]
           limping or having difficulty walking.
           [Kenney] further recalled complaints of back
           pain of a one-week duration.


(Footnote omitted).

     The commission's findings are amply supported by the medical

records and Kenney's testimony.    As fact finder, the commission

was entitled to weigh all the evidence and to reject claimant's

testimony and accept Kenney's testimony.    It is well settled that

credibility determinations are within the fact finder's exclusive

purview.   See Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App.
374, 381, 363 S.E.2d 433, 437 (1987).    Moreover, the commission

did not err in considering the medical histories in determining

whether an accident occurred.     See Pence Nissan Oldsmobile v.

Oliver, 20 Va. App. 314, 319, 456 S.E.2d 541, 544 (1995);

McMurphy Coal Co. v. Miller, 20 Va. App. 57, 59, 455 S.E.2d 265,

266 (1995); see also Rule 2.2, Rules of the Virginia Workers'
Compensation Commission. 1

     1
      Claimant's contention that the commission erred in failing
to take into account the HealthSouth physical therapy notes and
claimant's recorded statement in rendering its decision is
without merit. These documents were before the commission and
nothing in the record indicates that the commission did not
consider them. The fact that the commission did not specifically
discuss these documents in its opinion is of no consequence. The
commission was entitled to weigh the evidence in its entirety and
to give that evidence the probative weight it deemed appropriate.




                                  3
     In light of Kenney's testimony and the obvious

inconsistencies between the medical histories and claimant's

testimony, we cannot say as a matter of law that claimant's

evidence sustained her burden of proving a compensable injury by

accident.

     Accordingly, we affirm the commission's decision.

                                                         Affirmed.




                                4